Citation Nr: 1216426	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-18 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from February 1991 to July 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in July 2010.  A transcript of this hearing is of record.  At the hearing, the Veteran waived initial RO consideration of VA treatment records that have been added to the record since the most recent Supplemental Statement of the Case.  38 C.F.R. § 20.1304(c) (2011).

The October 2007 rating decision also denied the Veteran's claim for a compensable rating for bilateral hearing loss.  The Veteran initially appealed the denial and a Statement of the Case was issued in March 2008.  In his May 2008 VA Form 9, Substantive Appeal, the Veteran clearly marked the box that he had read the Statement of the Case and was only appealing the denial of service connection for PTSD.  See VA Form 9, received May 16, 2008.  Therefore, the issue of entitlement to a compensable evaluation for service-connected bilateral hearing loss will be discussed no further herein.  38 C.F.R. § 20.204 (2011). 

The claim of service connection for an acquired psychiatric disorder, to include PTSD, was originally raised and adjudicated as a claim of service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The record reflects the Veteran also has diagnoses of depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  To ensure that the full scope of the psychiatric claim is considered, the Board has recharacterized the issue as a single claim of service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran is not prejudiced by this recharacterization, as it ensures that any mental disorder reasonably encompassed by his original claim will be considered.

A December 2003 rating decision denied a claim of service connection for stress related insomnia that had been claimed as a psychological sleeping disorder.  As noted, the current claim is based on evidence that the Veteran has diagnoses of PTSD, depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  As the factual basis of the current claim of service connection is different from that of the claim of service connection that was previously denied by the December 2003 rating decision, the claim is considered to be separate and distinct and the Board is adjudicating it as an original claim for service connection, rather than as a claim to reopen.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (finding that claims based on distinctly diagnosed diseases or injuries must be considered separate and distinct claims).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Before the Board can adjudicate this claim on the merits, additional development is required.

I.  Veterans Claims Assistance Act of 2000 (VCAA) Notice

As discussed in the Introduction, the record reflects psychiatric diagnoses including PTSD, anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.  These concurrent diagnoses should be considered as part of the current claim for service connection.  Clemons, 23 Vet. App. at 5.  As the AOJ has not developed or adjudicated the matter of service connection for a psychiatric disorder other than PTSD such must be completed on remand, including by providing the Veteran with any notice required under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

II.  VA Treatment Records

At the hearing, the Veteran testified that he receives treatment for his psychiatric disability every two or three months at the Austin VA Outpatient Clinic.  Board Hearing Tr. at 8-9.  The most recent VA treatment records from the Austin VA Outpatient Clinic are from June 2010.  Additionally, the Veteran reported that he was treated at the Temple VA Medical Center in 1997.  Id. at 9.  On remand, treatment records from these facilities should be obtained.

III.  VA Examination

In testimony and in a statement submitted at the hearing, the Veteran alleged that during his service he was a support operator for naval Special Forces and was stationed in the Persian Gulf.  Board Hearing Tr. at 3.  He testified that he served in Kuwait and that during this time he was in charge of patrolling and protecting a two mile perimeter of ocean in front of the Kuwait City pier.  Id.  He indicated that because of the language barrier he could not communicate with the Kuwaiti Coast Guard employees with whom he was patrolling and that there was an incident where the Kuwaiti Coast Guard boat took off and started shooting at another boat; he and his service comrade did not know what was going on so they started shooting too.  Id. at 4.  Afterwards, they discovered that they had killed at least two people.  Id.  In a statement submitted at the hearing, the Veteran stated that several similar incidents occurred when he was in Kuwait.  He also testified at the hearing that he was in fear of hostile or terrorist activity on a daily basis while he was stationed there.  Board Hearing Tr. at 5.

VA has amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity.  "Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3) (2011).  In the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of such a stressor if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.

Service personnel records reflect that the Veteran served in Exercise Native Fury in Kuwait from August 2, 1992 to August 22, 1992.  His DD Form 214 shows that he received the Southwest Asia service medal for his service during this time period.  Service personnel records do not clearly show what the Veteran's military occupational specialty was at the time he was stationed in Kuwait.  However, these records do show that when he entered service his military occupational specialty was EOCN (Equipment Operator, Constructionman, Striker).  They also reflect that a few years after his service in Kuwait, he was an assistant transportation supervisor, which required him to train, equip, organize, and deploy combatant craft and patrol coastal ships.  Given these military occupational specialties, it seems consistent with his service that he may have been working with the Kuwaiti Coast Guard.  Additionally, it is consistent with the places, types, and circumstances of his service in Kuwait that he would have been in fear of hostile military or terrorist activity on a daily basis.  Therefore, no further evidentiary development is required to corroborate the occurrence of these alleged stressors.  

Although the medical evidence reflects the Veteran has a diagnosis of PTSD and is being treated by the VA for such diagnosis, the treatment records do not specify the exact stressor(s) which serve as the basis for the diagnosis.  Thus, it is unclear whether the stressors outlined above are adequate to support the diagnosis of PTSD and whether the Veteran's symptoms are related to these stressors.  A VA examination to obtain a medical opinion on this matter is necessary.

Additionally, an undated service treatment record (STR) shows that the Veteran had been in service for five years and that he was having marital problems.  He had been experiencing weight loss, interrupted sleep, and mild anhedonia.  The Axis I diagnosis was adjustment disorder with depressed mood.  A July 1991 STR also reflects a diagnosis of adjustment disorder with depressed mood.  An October 1998 STR shows the Veteran was treated for complaints of insomnia.  The treating provider noted that work-related stress was a contributing factor to insomnia.  No mental disorders were noted at that time.  At the hearing, the Veteran testified that he had experienced trouble sleeping for many years.  Board Hearing Tr. at 7.  A September 2003 VA examination report reflects that the Veteran had been experiencing trouble sleeping for ten or eleven years, but that he did not have any other psychiatric problems.  The examiner noted that the Veteran was undergoing several life stressors that were exacerbating his problems, including a newborn baby and trying to seek custody of an older child.  The Axis I diagnosis was primary insomnia.  These records indicate diagnoses of a psychiatric disorder during service and evidence of continuity of symptomatology of difficulty sleeping since service.  Therefore, the VA examination should also address whether treatment during service and continuity of symptomatology of sleeping problems are related to any currently diagnosed psychiatric disorder.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter providing him with the notice required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011) for a claim of service connection for a variously diagnosed psychiatric disorder other than PTSD and provide the Veteran and his representative sufficient opportunity to respond to the notice.

2.  Obtain the Veteran's treatment records from the Temple VA Medical Center during 1997 and from the Austin VA Outpatient Clinic for the period from June 2010 to the present.  If such records are unavailable, the claims file should be clearly documented to that effect.

3.  After completing the above development, schedule the Veteran for an examination to determine the etiology of any diagnosed psychiatric disorder.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders.  

For purposes of this remand, the examiner should accept as true the Veteran's alleged stressors of being in fear of hostile military or terrorist activity on a daily basis while being stationed in Kuwait and the incidents of shooting and killing people on boats while patrolling with the Kuwaiti Coast Guard.  The examiner should also accept as true the Veteran's statements that he has experienced difficulty sleeping for many years.

The examiner should then respond to the following questions:

(A)  Since the Veteran already has PTSD diagnoses of record, is it at least as likely as not (50% or greater) that either or both of the claimed stressors caused the Veteran's PTSD?

(B)  Is it at least as likely as not (50% or greater) that any diagnosed psychiatric disorder other than PTSD is causally related to the Veteran's period of active duty service, to include treatment received during service?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



